     Case 2:21-cv-00996-APG-DJA Document 24
                                         23 Filed 09/03/21
                                                  09/02/21 Page 1 of 3



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, NV Bar No. 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and FIDELITY
     NATIONAL TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     WELLS FARGO BANK, N.A.,                         Case No.: 2:21-CV-00996-APG-DJA
19                            Plaintiff,               STIPULATION AND ORDER TO
                                                       EXTEND TIME TO RESPOND TO
20                    vs.                              COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                  THIRD REQUEST
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”) and Fidelity
25
     National Title Insurance Company (“Fidelity”) (collectively “Defendants”) and plaintiff Wells
26
     Fargo Bank, N.A. (“Wells Fargo”), by and through their respective attorneys of record, which
27
     hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00996-APG-DJA Document 24
                                          23 Filed 09/03/21
                                                   09/02/21 Page 2 of 3



 1          1.      On May 24, 2021 Wells Fargo filed its complaint in the Eighth Judicial District
 2   Court for the State of Nevada;
 3          2.      On May 24, 2021, Fidelity removed the instant case to the United States District
 4   Court for the State of Nevada (ECF No. 1);
 5          3.      On June 24, 2021, the Court granted the Parties’ first stipulation to extend the
 6   deadlines for Defendants to respond to the complaint (ECF No. 12);
 7          4.      On July 30, 2021, the Court granted the Parties’ second stipulation to extend the
 8   deadlines for Defendants to respond to the complaint through September 7, 2021 (ECF No. 21);
 9          5.      Counsel for Defendants request a 30-day extension, through and including
10   Thursday, October 7, 2021 for Defendants to file their respective responses to Wells Fargo’s
11   complaint to afford Defendants’ counsel additional time to review and respond to Wells Fargo’s
12   complaint.
13          6.      Counsel for Wells Fargo does not oppose the requested extension;
14          7.      This is the third request for an extension made by counsel for Defendants, which is
15   made in good faith and not for the purposes of delay.
16          8.      This stipulation is entered into without waiving any of Defendants’ objections
17   under Fed. R. Civ. P. 12.
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00996-APG-DJA Document 24
                                         23 Filed 09/03/21
                                                  09/02/21 Page 3 of 3



 1          IT IS SO STIPULATED that Defendants’ deadline to respond to the complaint is hereby
 2   extended through and including Thursday, October 7, 2021.
 3   Dated: September 2, 2021                   SINCLAIR BRAUN LLP
 4

 5                                              By:     /s/-Kevin S. Sinclair
                                                      KEVIN S. SINCLAIR
 6                                                    Attorneys for Defendants
                                                      FIDELITY NATIONAL TITLE GROUP,
 7                                                    INC. and FIDELITY NATIONAL TITLE
                                                      INSURANCE COMPANY
 8
     Dated: September 2, 2021                   WRIGHT FINLAY & ZAK, LLP
 9

10
                                                By:    /s/-Lindsay D. Dragon
11
                                                      LINDSAY D. DRAGON
                                                      Attorneys for Plaintiff
12
                                                      WELLS FARGO BANK, N.A.
13
     IT IS SO ORDERED.
14
     Dated this _____      September
                3rd day of _____________, 2021.
15
                                                __________________________________________
16                                              DANIEL J. ALBREGTS
                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
